Citation Nr: 1819209	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO. 16-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to June 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a August 2013 decision of the St. Petersburg, Florida Regional Office (RO). In August 2017, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In June 2017, the Veteran was afforded a videoconference before the undersigned Veterans Law Judge. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the period on appeal, the Veteran's bilateral hearing loss has been characterized by no more than pure tone thresholds, in decibels, of 10, 15, 20, 35, and 55 in the right ear and 10, 20, 15, 35, and 55 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. The Veteran's speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran currently receives a noncompensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100. 

The assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained from an audiometric examination. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second). To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, DC 6100. As set forth in the regulations, Tables VI, VIA, and VII are used to calculate the rating to be assigned. See 38 C.F.R. § 4.85, DC 6100. Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a). The provisions of 38 C.F.R. § 4.86 (b) further provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

A July 2013 VA audiological examination resulted in the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
20
50
LEFT
15
15
10
20
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had bilateral sensorineural hearing loss. The examiner did not note specific functional impairment other than a general difficulty hearing. The examination results represent Level I hearing loss in the right ear and Level I hearing loss in the left ear.

In the Veteran's June 2017 hearing testimony he indicated that he had not had a hearing test since sometime in 2013 and the Board remanded the claim for new hearing examination.

In December 2017, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
55
LEFT
10
20
15
35
55

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had bilateral sensorineural hearing loss. The examiner noted functional impairment which resulted in difficulty hearing certain tones and hearing well in crowds. The examination results represent Level II hearing loss in the right ear and Level I hearing loss in the left ear.

The Veteran contends that he should be rated at a higher evaluation because he is unable to hear people especially with background noise. However, as noted above, the assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The certified test results do not meet the specific pure tone thresholds percentages required for a compensable rating in either ear. The examination report also indicates the examiner's judgment that the test results were valid; the use of the word discrimination score was appropriate and that all relevant auditory frequencies were tested. 

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


